PER CURIAM.
The trial court dismissed appellant’s complaint for slip and fall negligence for failure to state a cause of action. While the complaint is a bit wordy, it contains all the essential allegations required of a negligence suit and makes similar allegations to those contained in Florida Rule of Civil Procedure Form 1.951. Alternatively, the appellee contends that the case should have been dismissed for failure to prosecute and this court can affirm the dismissal on those grounds. We reject that point.
We therefore reverse and remand for further proceedings.
GUNTHER, C.J., and WARNER and STEVENSON, JJ., concur.